          Case 4:19-cv-01480-JSW Document 27-1 Filed 04/15/19 Page 1 of 4




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se and
 6   Attorney for Defendant AMY
 7   N. TIRRE
                                    UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                           OAKLAND DIVISION
10
11   ANTHONY G. THOMAS, individually and on             Case No.: CV-19-1480 JSW
     behalf of the General Public acting as a Private
12   Attorney General,                                  [PROPOSED] ORDER ON DEFENDANT
13          Plaintiff,                                  AMY N. TIRRE’S MOTION TO DISMISS
     v.                                                 COMPLAINT PURSUANT TO FED. R. CIV.
14                                                      P. 12(b)(6); CERTIFICATE OF SERVICE
     BRUCE T. BEESLEY, et al.,
15                                                        Date: May 24, 2019
            Defendants.                                  Time: 9:00 a.m.
16                                                       Court: Courtroom 5
17
                                                        Complaint Filed: March 21, 2019
18                                                      Trial Date: None Set

19          The Court having read and considered Defendant AMY N. TIRRE’s (“TIRRE”) motion to
20   dismiss the Complaint against her filed by ANTHONY THOMAS pursuant to Rule 12(b)(6) of the
21   Federal Rules of Civil Procedure (“FRCP”) (“Motion”) and the Omnibus Request for Judicial Notice
22   filed on April 12, 2019 (Docket No. 22), good cause appearing, hereby GRANTS the Request for
23   Judicial Notice, and finds:
24          1.      Thomas is the Debtor in Bankruptcy Case No. 14-BK-50333-BTB (the “Bankruptcy
25   Case”) pending in the U.S. Bankruptcy Court for the District of Nevada (“Bankruptcy Court”). The
26   Bankruptcy Case was originally filed under Chapter 11 on March 4, 2014, and subsequently
27   converted to a Chapter 7 Case on August 29, 2014. The Chapter 7 Trustee is co-defendant Jerri
28
                                                Page - 1
     [Proposed] Order On Defendant Any N. Tirre’s Motion to Dismiss         Case No.: CV-19-1480 JSW
     Complaint
         Case 4:19-cv-01480-JSW Document 27-1 Filed 04/15/19 Page 2 of 4




 1   Coppa-Knudson (“Bankruptcy Trustee), represented in the Bankruptcy Case by co-defendant Jeffrey

 2   L. Hartman.

 3          2.        TIRRE represented co-defendant KENMARK VENTURES, LLC (“Kenmark”) as

 4   local counsel with co-defendant WAYNE A. SILVER in the Bankruptcy Case, and in a bankruptcy

 5   adversary proceeding against Thomas filed in the Bankruptcy Case, Adversary Proceeding No. 14-

 6   5022 (“Adversary Proceeding”). The Adversary Proceeding was filed to determine whether a $4.5

 7   million dollar judgment against Thomas in favor of Kenmark (the “Superior Court Judgment,” RJN

 8   Ex. 8) in Santa Clara Superior Court, Case No. 108CV130667 (the “Santa Clara Case”) was non-

 9   dischargeable under the Federal bankruptcy laws.

10          3.        Kenmark prevailed after trial in the Adversary Proceeding, and was awarded a

11   judgment against Thomas finding the Superior Court Judgment was non dischargeable (“Non-

12   Dischargeable Judgment”). Thomas appealed the Non-Dischargeable Judgment to the Ninth Circuit

13   Bankruptcy Appellate Panel, which affirmed in an unpublished Memorandum Decision Thomas

14   appealed to the Ninth Circuit Court of Appeals, which also affirmed. Thomas then filed a motion to

15   recall the mandate, which was denied, and has now filed a Petition for Cert with the U.S. Supreme

16   Court, which is pending.

17          4.        The Complaint in this action jumbles multiple claims together and includes

18   allegations immaterial to those claims. It is impossible to know which allegations are directed at

19   TIRRE. Such a “shotgun” style complaint does not meet the federal pleading standards under FRCP

20   8, and the Complaint therefore fails to state a claim under FRCP Rule 12(b)(6).

21          5.        This Complaint does not contain a plausible claim against TIRRE, and is subject to

22   dismissal for both (1) the lack of a cognizable legal theory, and (2) the absence of sufficient facts

23   alleged under a cognizable legal theory. The Complaint therefore fails to state a claim under FRCP

24   Rule 12(b)(6).

25          6.        TIRRE is not alleged to have acted in any manner other than as counsel for

26   KENMARK, and is therefore immunized under the “agent immunity rule” codified in California

27   Civil Code Section 1714.10. The Complaint therefore fails to state a claim against TIRRE and should

28   be dismissed under FRCP Rule 12(b)(6).
                                                Page - 2
     [Proposed] Order On Defendant Any N. Tirre’s Motion to Dismiss              Case No.: CV-19-1480 JSW
     Complaint
         Case 4:19-cv-01480-JSW Document 27-1 Filed 04/15/19 Page 3 of 4




 1          7.      A pro se complainant can plead himself out of court by pleading facts that undermine

 2   the allegations set forth in his complaint, and Plaintiff has done precisely that. The Complaint against

 3   TIRRE could not possibly be cured by the allegation of other facts.

 4          IT IS THEREFORE, HEREBY ORDERED THAT:

 5          The Motion is GRANTED, and Complaint against TIRRE is hereby DISMISSED without

 6   leave to amend.

 7          IT IS SO ORDERED.

 8          Date: ________________                                _________________________________
                                                                  HON. JEFFREY S. WHITE
 9                                                                Judge of the United States District Court,
10                                                                Northern District of California

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                Page - 3
     [Proposed] Order On Defendant Any N. Tirre’s Motion to Dismiss             Case No.: CV-19-1480 JSW
     Complaint
         Case 4:19-cv-01480-JSW Document 27-1 Filed 04/15/19 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I, Wayne A. Silver, the undersigned, hereby declare:

 3          I am an attorney duly licensed to practice in the State of California and before this Court,

 4   with offices at 643 Bair Island Road, Suite 403 Redwood City, CA 94063. I am a defendant in the

 5   above-captioned civil action (“Action”), and the attorney for AMY N. TIRRE.

 6          On April 15, 2019 I electronically filed the foregoing [PROPOSED] ORDER ON

 7   DEFENDANT AMY N. TIRRE’S MOTION TO DISMISS COMPLAINT PURSUANT TO FED. R.

 8   CIV. P. 12(b)(6) with the U.S. District Court for the Northern District of California by using the

 9   CM/ECF system. All participants in the Action that are registered as CM/ECF users will be served

10   by the CM/ECF system.

11          In addition on said date, I served the foregoing described document on Anthony Thomas,

12   Plaintiff in the Action, via electronic mail to atemerald2@gmail.com, and also by placing a true and

13   correct copy thereof enclosed in a sealed envelope, with postage thereon fully prepaid, addressed as

14   follows:

15          Anthony Thomas
            7725 Peavine Peak Court
16          Reno, NV 89523
17   and on the same day, depositing said envelope in the U.S. Mail at Henderson, Nevada.
18          I declare under penalty of perjury under the laws of the United States of America that the
19   foregoing is true and correct. Executed on April 15, 2019 at Henderson, Nevada.
20                                                         /s/ Wayne A. Silver
                                                           Wayne A. Silver
21
22
23
24
25
26
27
28
                                                Page - 4
     [Proposed] Order On Defendant Any N. Tirre’s Motion to Dismiss              Case No.: CV-19-1480 JSW
     Complaint
